Exhibit 10.1 EXECUTION VERSION ASSET PURCHASE AGREEMENT for the SALE of TELEVISION STATION S WLUK GREEN BAY APPLETON, WISCONSIN and WCWF GREEN BAY APPLETON, WISCONSIN by and among Mercury New Holdco, Inc. LIN Television Corporation on the one hand, and Harrisburg Television, Inc. on the other hand August 20, 2014 TABLE OF CONTENTS ARTICLE I DEFINITIONS Section1.01 Definitions 1 Section1.02 Terms Generally 8 ARTICLE II PURCHASE AND SALE Section2.01 Purchase and Sale 9 Section2.02 Excluded Assets 10 Section2.03 Assumed Liabilities 12 Section2.04 Excluded Liabilities 12 Section2.05 Assignment of Contracts and Rights 13 Section2.06 Purchase Price 14 Section2.07 Reserved 14 Section2.08 Closing 14 Section2.09 General Proration 15 Section2.10 Multi-Station Contracts 18 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER Section3.01 Seller Existence and Power 19 Section3.02 Seller Authorization 19 Section3.03 Governmental Authorization 19 Section3.04 FCC and Programming Distribution Matters 20 Section3.05 Taxes 21 Section3.06 Tangible Personal Property 22 Section3.07 Real Property 23 Section3.08 Contracts 24 Section3.09 Environmental 26 Section3.10 Intangible Property 26 Section3.11 Employees; Labor Matters; Employee Benefit Plans 27 Section3.12 Insurance 30 Section3.13 Compliance with Law; Permits 30 Section3.14 Litigation 30 Section3.15 Financial Statements 30 Section3.16 No Undisclosed Liabilities 30 Section3.17 Absence of Changes 31 Section3.18 No Brokers 31 Section3.19 Related Party Transactions 31 Section3.20 All Assets 31 i ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER Section4.01 Existence and Power 31 Section4.02 Corporate Authorization 32 Section4.03 Governmental Authorization 32 Section4.04 Noncontravention 32 Section4.05 Absence of Litigation 32 Section4.06 Qualifications 33 Section4.07 Brokers 33 Section4.08 Financing 33 Section4.09 Projections and Other Information 33 Section4.10 Solvency 34 ARTICLE V COVENANTS OF SELLER Section5.01 Operations Pending Closing 34 Section5.02 No Negotiation 37 Section5.03 No-Hire 37 Section5.04 Interim Reports 38 Section5.05 Additional Seller Party 38 ARTICLE VI COVENANTS OF BUYER Section6.01 Access to Information 38 Section6.02 Accounts Receivable 38 Section6.03 Termination of Rights to the Names and Marks 40 Section6.04 Insurance Policies 41 Section6.05 Title Commitments; Surveys 41 Section6.06 No-Hire 41 ARTICLE VII JOINT COVENANTS Section7.01 Commercially Reasonable Efforts; Further Assurances 41 Section7.02 Confidentiality 43 Section7.03 Certain Filings; Further Actions 43 Section7.04 Control Prior to Closing 43 Section7.05 Public Announcements 43 Section7.06 Notices of Certain Events 44 Section7.07 Retention of Records; Post-Closing Access to Records 44 Section7.08 Cooperation in Litigation 45 Section7.09 Financial Statement Assistance 45 ii ARTICLE VIII EMPLOYEE MATTERS Section8.01 Employment 46 Section8.02 Savings Plan 47 Section8.03 Employee Welfare Plans 47 Section8.04 Vacation 47 Section8.05 Sick Leave 48 Section8.06 No Further Rights Section8.07 Flexible Spending Plan 48 Section8.08 Payroll Matters 48 Section8.09 WARN Act 49 ARTICLE IX TAX MATTERS Section9.01 Bulk Sales 49 Section9.02 Transfer Taxes 50 Section9.03 FIRPTA Certificate 50 Section9.04 Taxpayer Identification Numbers 50 Section9.05 Taxes and Tax Returns 50 Section9.06 Purchase Price Allocation 51 ARTICLE X CONDITIONS TO CLOSING Section10.01 Conditions to Obligations of Buyer and Seller 51 Section10.02 Conditions to Obligations of Seller 51 Section10.03 Conditions to Obligations of Buyer 52 ARTICLE XI TERMINATION Section11.01 Termination 53 Section11.02 Notice of Breach 55 Section11.03 Effect of Termination 55 ARTICLE XII SURVIVAL; INDEMNIFICATION Section12.01 Survival 56 Section12.02 Indemnification by Buyer 56 Section12.03 Indemnification by Seller 57 Section12.04 Notification of Claims 58 Section12.05 Net Losses; Subrogation; Mitigation 59 Section12.06 Computation of Indemnifiable Losses 59 Section12.07 Exclusive Remedies 60 iii ARTICLE XIII GENERAL PROVISIONS Section13.01 Expenses 60 Section13.02 Notices 60 Section13.03 Headings 61 Section13.04 Severability 61 Section13.05 Entire Agreement 61 Section13.06 Successors and Assigns 61 Section13.07 No Recourse 62 Section13.08 No Third-Party Beneficiaries 62 Section13.09 Amendments and Waivers 62 Section13.10 Governing Law; Jurisdiction 63 Section13.11 Specific Performance 63 Section13.12 WAIVER OF JURY TRIAL 63 Section13.13 Counterparts 63 Section13.14 No Presumption 64 Section13.15 Disclosure Schedules 64 Exhibit A-1 Form of Bill of Sale Exhibit A-2 Form of Assignment and Assumption of FCC Licenses Exhibit A-3 Form of Assignment of Intangible Property Exhibit A-4 Form of Assignment and Assumption Agreement Exhibit A-5 Form of Assignment and Assumption of Real Property Leases Exhibit A-6 Form of Transition Services Agreement iv ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “ Agreement ”) dated as of August 20, 2014, is by and among Mercury New Holdco, Inc., a Virginia corporation (the “ Seller ” or “ MEG Holding ”), LIN Television Corporation (“
